Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartwig et al., WO 2008/022614 for the reasons outlined previously.
Respectfully, the Examiner does not follow Applicants’ argument.  Notwithstanding Hartwig’s mention of the utilization of DBU as a catalyst, it is inarguable that DBU will “neutralize an acidic silanol group existing on the surface of the silica filler” otherwise that embodiment of Applicants’ claimed invention would not be enabled since both claims 1 and 2 recite DBU as a permutation of the base.  
It is noted as an aside that, whereas 3.6 x 10-3 mol of the base is added to 2000 g of silica in the example summarized on page 22 of the Specification, 4.6 x 10-3 mol of the base is added to 50 g of silica in an exemplification of the reference.  At the same time, the base is added to a fumed- or precipitated silica that would have a quite large specific surface area in comparison to the commercial product SO-E2 recited in the Specification which, according to a product data sheet, has a specific surface area of only about 3-6 m2/g.  That is to say, whereas the prior art example adds a larger quantity of DBU to an amount of silica that is 5% by weight of the amount used in the aforementioned exemplification of the Specification, it is acknowledged that the relative total amount of Si-OH groups contributed by each of the particles in the two populations will be different.  In short, it would indeed be impossible to assert with absolute certainty that all of the silanol groups in a 50 g sample of the prior art silica will have been neutralized by 0.7 g of DBU.  However, the claims only stipulate that “an” acidic silanol group, i.e. one acidic silanol group, is neutralized which one equivalent of DBU will clearly do.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., JP 2005-170771 in view of Suemara et al., U.S. Patent Application Publication No. 2010/0305237.
Abe is germane for the reasons outlined on pages 3 and 4 of the February 1, 2022 Office communication.  It is acknowledged that this disclosure does not specifically mention the particular compounds set forth in the final four lines of each of claims 1 and 2.  On the other hand, claim 3 of that reference contemplates the employment of different genera of basic compounds including organic amines and cyclic compounds containing nitrogen as suitable for the neutralization of a silica component that is to be incorporated into an epoxy resin according to claim 18.  Because the reference is not forthcoming as to what species within these genera are advocated, the skilled artisan will turn to the related prior art to ascertain what amine compounds may be useful.
Like Abe, Suemara is directed to epoxy-based resin compositions comprising neutralized silica as an essential component.  See the abstract and [0043].  According to [0044], among the basic compounds suitable for the neutralization of the silica include diisopropylamine, benzylamine, piperidine, and DBU.  The reference also mentions alkanolamines as a class of amines that may be used and, whereas monoethanolamine (or 2-amino-1-ethanol) is taught, as opposed to 3-amino-1-propanol, the latter would be obvious in light of the mention of the former.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)
Concerning new claims 12 and 13, the reference teaches as preferred spherical silica powders derived from one of a few distinct synthetic methodologies and, while a extent of sphericity is not addressed, a skilled practitioner of Abe’s invention would immediately envisage an approximately perfect sphere in which case the sphericity would approach 1.0.  It is further noted that paragraph [0029] mentions close packing as a means of incorporating large quantities of filler and one of ordinary skill recognizes this phenomenon as best achieved when the particles are spherical and smaller particles fit into the interstitial positions between larger particles.
As for claims 14 and 15, the claimed range encompasses that disclosed in prior art claims 9-14.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hartwig doesn’t appear to provide a broader teaching of acceptable quantities of filler incorporation and the Examples indicate the addition of silica in amounts substantially smaller than what is mandated by claim 16.  Abe et al., by contrast, require that silica make up at least 70% by weight of the epoxy resin-based composition, which includes not only the base epoxy but other ingredients as well.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 13, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765